Title: To George Washington from Robinson, Sanderson, & Rumney, 12 January 1787
From: Robinson, Sanderson, & Rumney
To: Washington, George



Sir
Whitehaven [England] 12th Jany 1787

By the Esther Capt. Ledger we hope you will receive the above safe, & please. We shall always be happy to forward you any thing we can procure in this Part of the Country and are with the greatest Respect Sir Your much Oblig’d & Very Hble Servts

Robinson Sanderson & Rumney



Mr Sanderson presents his Comps. to you & your Lady.
N.B. We shall forward you soon Two Hounds of Slow pace.

